NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of J.L., a child,
                                )
                                )
                                )
W.K.,                           )
                                )
           Appellant,           )
                                )
v.                              )             Case No. 2D19-226
                                )
DEPARTMENT OF CHILDREN AND      )
FAMILIES and GUARDIAN AD LITEM, )
                                )
           Appellees.           )
                                )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Pinellas County; Patrice Moore, Judge.

Ita M. Neymotin, Regional Counsel, and
Joseph Thye Sexton, Assistant Regional
Counsel, Fort Myers, for Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department
of Children and Families.

Thomasina Moore and Craig Robert
Lewis, Appellate Counsel, Tallahassee,
for Appellee Guardian ad Litem.
PER CURIAM.


           Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                  -2-